Order entered July 9, 2014




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-13-01511-CR

                            ANTHONY SHANE KILLEBREW, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-81884-2012

                                            ORDER
       On May 21, 2014, this Court adopted the trial court’s findings that appellant desires to

pursue the appeal and that he is indigent and represented by court-appointed counsel William

Schultz. We ordered appellant to file his brief by June 18, 2014. To date, appellant has neither

filed his brief nor communicated with the Court regarding the appeal.

       Accordingly, we order appellant to file his brief within FIFTEEN DAYS of the date of

this order. If the brief is not filed within the time specified, we will order that William Schultz

be removed as appellant’s counsel and will order the trial court appoint new counsel to represent

appellant in this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Chris Oldner, Presiding Judge, 416th Judicial District Court; William Schultz; and

John Rolater.

                                                 /s/    DAVID EVANS
                                                        JUSTICE